Citation Nr: 0844369	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  He died in October 2003 and his surviving 
spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

This appeal was previously before the Board in December 2007, 
when it was remanded for additional development.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends that the veteran's 
service-connected hypertension substantially contributed to 
his atherosclerotic cardiovascular disease.

The record includes an amended death certificate, dated May 
2008, which indicates "probable atherosclerotic 
cardiovascular disease" as the immediate cause of death.  
Hypertension was identified under "other significant medical 
conditions (not directly contributing to death)."  

Private treatment records as recent as a month before the 
veteran's death reflect treatment for various conditions 
including chronic pain syndrome and service-connected PTSD.  
These records do not indicate treatment for his service-
connected hypertension or any cardiovascular disease.  

Importantly, however, at the June 2008 Travel Board hearing, 
the appellant reported treatment at the VA medical facility 
in Oklahoma City during the year prior to his death.  The 
most recent VA treatment records contained in the claims file 
are dated in August 2002.  The Board finds that updated VA 
treatment records are necessary in order to better assess the 
status of his service-connected disabilities and his physical 
condition leading up to his death.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all treatment 
provided to the veteran since August 
2002 at the VA medical facility in 
Oklahoma City.  

2.	Following completion of the above, the 
RO should again review the record, and 
undertake any additional development as 
may then be indicated (e.g. obtain a 
medical opinion).  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

